NUMBER 13-18-00291-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


CHRISTOPHER M. PROPST AND
STRIDE INVESTMENTS, LLC,                                             Appellants,

                                        v.

GREGORY K. PROPST, INDIVIDUALLY
AND DERIVATIVELY ON BEHALF OF
RIOSTAR SOLUTIONS, INC.,                                             Appellee.


                 On appeal from the 275th District Court
                       of Hidalgo County, Texas.


                                    ORDER

         Before Justices Rodriguez, Contreras, and Benavides
                          Order Per Curiam

       Appellants Christopher M. Propst and Stride Investments, LLC have filed a

 motion for temporary relief in the above cause. They have appealed an order signed
 on June 19, 2018 granting a temporary injunction and seek to stay enforcement of this

 order pending appeal.

        On October 2, 2018, this Court granted appellants’ motion for temporary relief,

 pending further order of this Court. Appellee, Gregory K. Propst, individually and

 derivatively on behalf of Riostar Solutions, Inc., filed a response on October 17, 2018,

 per our request. Based on the record before us, appellants have failed to establish

 that their rights would not be adequately protected by supersedeas or another order

 made under rule 24 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

 29.2, 29.3 (addressing the suspension of and the superseding of interlocutory relief);

 see also id. R. 24.1–.4 (providing for suspension of the enforcement of a judgment

 pending an appeal in civil cases). Further, appellants have failed to establish that the

 trial court refused to permit appellants to supersede the order.           Id. R. 29.2.

 Accordingly, appellants’ motion for temporary relief is denied. This Court’s stay of the

 trial court’s June 19, 2018 temporary injunction is lifted.

        IT IS SO ORDERED.


                                                                     PER CURIAM

Delivered and filed the
23rd day of October, 2018.




                                             2